Brown, J.,
dissenting. I, unlike the majority, believe that there was substantial compliance with the constitutional amending procedure, and accordingly, that Issue 1 should remain on the ballot.
The following language appears in State, ex rel. Foreman, v. Brown (1967), 10 Ohio St. 2d 139, 151, relied upon by the majority:
“As stated in the unanimous per curiam opinion in Moore v. Thompson (1951), 161 Ohio St. 339, 119 N. E. 2d 283:
“ 'Strictly speaking, all provisions of the election laws are mandatory in the sense that they impose the duty of obedience upon those who come within their purview, but irregularities, which were not caused by fraud and which have not interferred with a full and fair expression of the voters’ choice, should not effect a disenfranchisement of the voters.’ ”
There is nothing to indicate that any of the procedural variances that are now being complained about were caused by fraud; and there is nothing now to indicate that they will interfere with a full and fair expression of the voters’ choice. In such an instance, they should not prevent submission of Issue 1 to the voters.